                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

 CHARMANE SMITH,                                   )
                                                   )
        Plaintiff,                                 )
 v.                                                )           No. 2:19-cv-02657-SHL-dkv
                                                   )
 J. DANIEL BREEN, Judge,
                                                   )
        Defendant.                                 )

             ORDER ADOPTING REPORT AND RECOMMENDATION AND
             DENYING PLAINTIFF’S REQUEST TO PROCEED IN FORMA
           PAUPERIS AND PRO SE MOTION FOR LEAVE AND RELIEF FROM
                                  ORDER


       Before the Court is Magistrate Judge Diane K. Vescovo’s (“Magistrate Judge”) Report

and Recommendation (“Report”) (ECF No. 5), filed November 21, 2019, recommending that the

Court deny Plaintiff’s Motions to Proceed In Forma Pauperis (ECF No. 2) and for Leave and

Relief From Order (ECF No. 3.)

       A magistrate judge may submit to a judge of the court proposed findings of fact,

proposed conclusions of law and recommendations for summary judgment. 28 U.S.C.

§ 636(b)(1)(A)–(B). “Within 14 days after being served with a copy of the recommended

disposition, a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (2017). A district

court reviews de novo only those proposed findings of fact or conclusions of law to which a

party specifically objects. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff has filed no objections to the Magistrate Judge’s Report, and the deadline to do

so has now passed. The Court has reviewed the Report for clear error and finds none.

Therefore, the Court ADOPTS the Magistrate Judge’s Report and DENIES Plaintiff’s Motions

to Proceed In Forma Pauperis (ECF No. 2) and for Leave and Relief From Order (ECF No. 3.)
Plaintiff is ORDERED to pay the $400.00 civil filing fee within fourteen (14) days of the entry

of this Order. If Plaintiff fails to pay the filing fee within the allotted time, her complaint will be

dismissed without further notice.

       IT IS SO ORDERED, this 9th day of December, 2019.

                                               s/ Sheryl H. Lipman
                                               SHERYL H. LIPMAN
                                               UNITED STATES DISTRICT JUDGE




                                                   2
